Order entered September 16, 2016




                                             In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                      No. 05-16-00363-CR

                             ALIREZA NIKMANESH, Appellant

                                                V.

                              THE STATE OF TEXAS, Appellee

                      On Appeal from the 380th Judicial District Court
                                   Collin County, Texas
                          Trial Court Cause No. 380-80085-2015

                                            ORDER
       The Court REINSTATES the appeal.

       On August 15, 2016, we ordered the trial court to make findings regarding why the

reporter’s record had not been filed. We ADOPT the September 14, 2016 findings that: (1)

appellant desires to pursue the appeal; (2) appellant is indigent and is represented by John

Schomburger; (3) the court reporter was Karla Kimbrell; and (4) the trial court recommended an

extension until September 16, 2016. We ORDER court reporter Karla Kimbrell to file the

reporter’s record in this appeal no later than September 19, 2016.



                                                      /s/   ADA BROWN
                                                            JUSTICE